510 U.S. 1083
Hawaiian Airlines, Inc.v.Norris; andFinazzo et al.v.Norris.
No. 92-2058.
Supreme Court of United States.
January 21, 1994.

1
Appeal from the Sup. Ct. Haw.


2
Certiorari granted limited to the following question: "Whether the Hawaii Supreme Court erred in concluding that respondent's state law wrongful discharge claims were not preempted by the Railway Labor Act, 45 U. S. C. § 151 et seq." Brief of petitioners is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, March 4, 1994. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, April 1, 1994. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, April 15, 1994. This Court's Rule 29 does not apply. Reported below: 74 Haw. 648, 847 P. 2d 263 (first case); 74 Haw. 235, 842 P. 2d 634 (second case).